Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Thomas Dodd on October 14, 2020.
The application has been amended as follows: 

Please amend the final clause of claim 1 by incorporating the limitations of claim 2 as follows: 
1.	A compound of Formula (I’) . . .

or a pharmaceutically acceptable addition salt or a solvate thereof for use as a medicament, in particular for use in treating a disorder mediated by the inhibition of 0-GlcNAc hydrolase (OGA), wherein the disorder is a tauopathy or Alzheimer's disease.

Please cancel claim 2. 
Please amend claims 5-15 as follows: 
“5. 	The compound according to claim 3 
“6.	The compound according to claim 3
7.	The compound of Formula (I) according toclaim 3

    PNG
    media_image1.png
    185
    225
    media_image1.png
    Greyscale

wherein all variables are as defined in claim 3

8	The compound of Formula (I) according to claim 3

    PNG
    media_image2.png
    169
    223
    media_image2.png
    Greyscale

wherein all variables are as defined in 

“9. 	The compound according to 

10.	A pharmaceutical composition comprising claim 3 

11.	A process for preparing a pharmaceutical composition comprising mixing a pharmaceutically acceptable carrier with claim 3

12. 	A compound as defined in 

13.	A compound as defined in 

14.	A method of claim 3 

15. 	A method for inhibiting O-GlcNAc hydrolase, comprising administering to a subject in need thereof, 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  The closest prior art in this case is Quattropani et al., WO2016/030443 A1.  Quattropani discloses 4-substituted piperazine and piperidine derivatives of the following general formula: 

    PNG
    media_image3.png
    220
    294
    media_image3.png
    Greyscale

(Quattropani et al., WO ‘443, Abstract.)  There are multiple difference between the prior art and present invention.  The primary difference is the orientation of the piperidine ring of the compounds disclosed in the prior art from those of formula I claimed by the present invention.  There is no teaching in the prior art to modify the prior art compounds to arrive at the compounds of the present invention with a reasonable expectation of success.  Accordingly, the compounds of the present invention are patentable over the prior art. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY R ROZOF whose telephone number is (571)270-5992.  The examiner can normally be reached on Monday - Friday, 9:00 a.m. -5:00 p.m..

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Kosar can be reached on (571) 272-0913.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TIMOTHY R ROZOF/Primary Examiner, Art Unit 1625